Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending and are considered in this Non-Final Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2019; 4/12/2021 and 9/23/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefore, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-
patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural
phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed system in claims 1-7 and the claimed method

etc.). Thus, Step 1 is satisfied with respect to claims 1-14.

In accordance with Step 2A, Prong One, Claims 1-14, the claimed invention recites an abstract idea.
Specifically, the independent claim(s) recite(s):

receive first model operational parameters of the physical connection from a first model of the first component and second model operational parameters of the physical connection from a second model of the second component; 
update the first model with the second model operational parameters and the second model with the first model operational parameters; 
receive real-time operational data from the first component and the second component; and 
update the first model with the real-time operational data received from the second component and the second model with the real-time operational data received from the first component.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity
(i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk);
commercial or legal interactions (including agreements in the form of contracts; legal obligations;
advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and
following rules or instructions)). Specifically, the claimed invention recites steps for modeling operations or business relations of a physical plant, such as for an oil and gas industry. Therefore, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical
application because the use of “system comprising a controller;” “a first computer system;” “a second computer system” and a “training user interface” for receiving/transmitting data (e.g. “receive first model operational parameters;” “receive real-time operational data;” “update the first model with the real-time 

In accordance with Step 2B, the claims only recite the additional elements – “system comprising a controller;” “a first computer system;” “a second computer system” and a “training user interface.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of modeling physical plant data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at page 18, that “aspects of the present invention are described herein with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer… such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks” As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one 

The dependent claims 2-7 and 9-14 recite elements that narrow the metes and bounds of the abstract
idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US Patent Application Publication, 2011/0131017, hereinafter referred to as Cheng).

As per Claim 1, Cheng discloses a system for modeling operations of a physical plant, the physical plant comprising at least a first component and a second component, the at least first and second components having at least one physical connection (Cheng: ¶0030: The distributed simulation system includes various distributed simulation modules that store an individual model that is implemented to simulate the operation of an individual plant component or group of components, and the simulation modules communicate directly with one another to implement a simulation of a larger portion of the plant. See Fig. 4 for example of physical connections between models (i.e. a pipe to connect superheater models).), and the system comprising a controller configured to: 

a)	receive first model operational parameters of the physical connection from a first model of the first component and second model operational parameters of the physical connection from a second model of the second component (Cheng: ¶0044-0047: Simulation modules include plant element models, which model the operation of these elements to produce simulated outputs for the corresponding plant equipment based on the inputs provided thereto. While a separate simulation module for each of the major plant components (See FIG. 2 for components), simulation modules could be made for sub-components of these the components. See Fig. 4 for example of physical connections between models (i.e. a pipe to connect superheater models) [first and second models].).

b)	update the first model with the second model operational parameters and the second model with the first model operational parameters; receive real-time operational data from the first component and the second component (Cheng: ¶0030, 0085-0086 and 0094: A simulation module inputs and outputs various internal parameters (i.e. pressure, flow rate, temperature, etc.). See ¶0086 where the simulation module is updated with a real-time value of the internal parameter (in this example, the internal parameter is pressure). See ¶0030 where each simulation module stores an individual model that is implemented to simulate the operation of an individual plant component or group of components, and the simulation modules [first and second models] communicate directly with one another to implement a simulation of a larger portion of the plant.); and 

c)	update the first model with the real-time operational data received from the second component and the second model with the real-time operational data received from the first component (Cheng: ¶0030, 0085-0086 and 0094: A simulation module inputs and outputs various internal parameters (i.e. pressure, flow rate, temperature, etc.). Direct communication occurs between modules. Each simulation module stores an individual model that is implemented to simulate the operation of an individual plant component or group of components, and the simulation modules communicate directly with one another to implement a simulation of a larger portion of the plant. See ¶0086 where the simulation module containing a modeled component is updated with a real-time value of the internal parameter (in this example, the internal parameter is pressure). Examiner notes that each model is updated with real-time values and each model simulated by a simulation module directly communicates with other connected modules.)

Claim 8 recites limitations already rejected by Claim 1; therefore, the same rejection applies.

As per Claim 2, Cheng discloses the system of claim 1, wherein the first model runs on a first computer system and the second model runs on a second computer system (Cheng: ¶0030: The distributed simulation system includes various distributed simulation modules that may be located in various different computing devices [one or more computer systems]. Each simulation module stores an individual model that is implemented to simulate the operation of an individual plant component or group of components, and the simulation modules communicate directly with one another to implement a simulation of a larger portion of the plant.).

Claim 9 recites limitations already rejected by Claim 2; therefore, the same rejection applies.

As per Claim 3, Cheng discloses the system of claim 1, wherein the system is further configured to: receive simulation input from a training user interface, the simulation input comprising first input parameters of the first component and second input parameters of the second component; update the first model with the first input parameters and the second model with the second input parameters, wherein the first and second input parameters effect the first and second model operational parameters; and output the first and second model operational parameters to the training user interface (Cheng: ¶0029-0030, 0032, 0044-0047, 0063 and 0086-0087: A user interface application of a simulation system enables a user to create, implement and view a simulation of the process plant. Simulation modules of the simulation system include plant element models, which model the operation of these elements to produce simulated outputs for the corresponding plant equipment based on the inputs provided thereto. While a separate simulation module for each of the major plant components (See FIG. 2 for components), simulation modules could be made for sub-components of these the components. Each module has an executable model for modeling an operation of an associated plant element based on inputs delivered to the plant element. The output simulation components are computed according to the flow between the models of the components. See ¶0086 where the simulation module containing a modeled component is updated with a real-time value of the internal parameter (in this example, the internal parameter is pressure). Examiner notes that the output simulation calculations for each model (i.e. pressure for each element) is calculated according to the flow between the models. Therefore, the first model has precedence and affects the second model. See example calculations in ¶0087.).

Claim 10 recites limitations already rejected by Claim 3; therefore, the same rejection applies.

As per Claim 4, Cheng discloses the system of claim 1, wherein the system is further configured to simulate operations of a physical plant comprising the first and second components based on the updated first and second models (Cheng: ¶0044-0047: Simulation modules include plant element models, which model the operation of these elements to produce simulated outputs for the corresponding plant equipment based on the inputs provided thereto. While a separate simulation module for each of the major plant components (See FIG. 2 for components), simulation modules could be made for sub-components of these the components.).

Claim 11 recites limitations already rejected by Claim 4; therefore, the same rejection applies.

As per Claim 5, Cheng discloses the system of claim 1, wherein the at least one physical connection comprises a material stream flowing between the first and second components, and (Cheng: ¶0033-0035: A first and second component (i.e. a first and second heat exchanger) may have a physical connection, such as a connection through a pipe that allows for steam flow. A coordination between components can be simulated according to calculations of operational parameters, such as mass flow, pressures, temperature, etc.).

Claim 12 recites limitations already rejected by Claim 5; therefore, the same rejection applies.

As per Claim 6, Cheng discloses the system of claim 1, wherein the at least one physical connection comprises a rotating shaft connecting the first and second components, and the first and second model operational parameters comprise one or more of a shaft speed or a shaft torque (Cheng: ¶0033-0035: A first and second component may have a physical connection. A coordination between components can be simulated according to calculations of operational parameters, such as mass flow rate, pressures, temperature, etc. See ¶0083 where a plant element is a mechanical shaft. Examiner notes that one of ordinary skill in the art would recognize that a flow rate of a mechanical shaft would indicate shaft speed (i.e. both would measure m/s or m3/s).)

Claim 13 recites limitations already rejected by Claim 6; therefore, the same rejection applies.

As per Claim 7, Cheng discloses the system of claim 1, wherein the at least one physical connection comprises a control signal between the first and second components, and the first and second model operational parameters comprise control signal parameters (Cheng: ¶0044-0047: Simulation modules include plant element models, which model the operation of these elements to produce simulated outputs for the corresponding plant equipment based on the inputs provided thereto. While a separate simulation module for each of the major plant components (See FIG. 2 for components), simulation modules could be made for sub-components of these the components. Each module has an executable model for modeling an operation of an associated plant element based on inputs delivered to the plant element, such as control signal parameters.).

Claim 14 recites limitations already rejected by Claim 7; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Asati et al. (US 2016/0281607): A method for controlling and enhancing a startup operation for a combined cycle power block (block) having at least one gas turbine and at least one steam turbine, wherein operating parameters define performance and operational characteristics for the startup operation, the method comprising: receiving measured operating parameters from a plurality of reference blocks and, for each of the plurality of reference blocks, a plurality of types of the startup operations; given the measured operating parameters, developing one or more reference transfer functions between two of the measured operating parameters; receiving measured operating parameters from the startup operation of a target block; given the measured operating parameters from the target block, developing one or more transfer functions for the target block between two of the operating parameters; selecting one of the reference transfer functions; and normalizing the transfer function of the target block per the selected reference transfer function.

Maturana et al. (US 2015/0134317): Systems, methods, and software to facilitate simulating machines used in industrial automation are disclosed herein. In at least one implementation, an API is utilized to establish at least a communication link between a simulation model created in a simulation application and an industrial controller system outside of the simulation model, wherein the simulation model comprises definitions for a 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683